      Case 4:20-cv-01464-DPM Document 22 Filed 06/11/21 Page 1 of 1




           IN THE UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                    CENTRAL DIVISION

WELSPUN PIPES, INC.; SATISH PANGHAL;
BALA SATISH KUMAR P ANGHAL;
HARSH SATISH PANGHAL;
and METAL! SATISH PANGHAL                                  PLAINTIFFS

v.                      No. 4:20-cv-1464-DPM

DEPARTMENT OF HOMELAND SECURITY,
An Agency of the United States Government,
ALEJANDRO MAYORKAS, Secretary, in his
Official Capacity; US CITIZENSHIP AND
IMMIGRATION SERVICES, An Agency of
the United States Government, TRACY RENAUD,
Senior Official Performing the Duties of the
Director, in her Official Capacity; GREGORY
A. RICHARDSON, Director of the US Citizenship
and Immigration Services, TEXAS SERVICE
CENTER, in his Official Capacity; and SUSAN
DIBBINS, Acting Chief of Administrative Appeals
Office, in her Official Capacity                DEFENDANTS

                             JUDGMENT
     Plaintiffs' complaint is dismissed with prejudice.



                                 D .P. Marshall Jr.
                                 United States District Judge
